DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 3578376).
Regarding claim 1, Hasegawa discloses a seating system (Fig. 15a-15c) for a vehicle (abstract) having a seat (200 in Fig. 15a) and a vehicle body (the floor, which is seat is mounted to, is part of the vehicle body), comprising: a latch system (Fig. 15a-15c, mechanism under the seat) having a seat portion (see annotated Fig. 15c below) configured for attachment (attach by 127 and 128 in Fig. 15a) to the seat and selectively engageable (Fig. 15a shows engaged position) to and disengageable (disengaging away from vehicle body, or floor, in Fig. 15c) from the vehicle body, the seat portion including a deformable portion (134 in Fig. 15c and Col. 6 lines 72-73) and a detachable portion (151 in Fig. 15b-15c), the deformable portion being configured to deform when the seat portion is engaged with the vehicle body (deformation starts in Fig. 15b, when seat portion still in engaged position) and the seat is subjected to a force of at least a predetermined magnitude directed in a forward direction relative to the seat 
Regarding claim 2, Hasegawa discloses the seating system of claim 1, wherein the seat portion further includes a first portion (131 and 130 in Fig. 15c) and a second portion (see annotated Fig. 15c below), and the deformable portion includes a pivotable attachment between the first portion and the second portion (Fig. 15c and Fig. 14a, pivotable attachment formed by 136 and portion of 134 around 136).
Regarding claim 5, Hasegawa discloses the seating system of claim 1, wherein the seat portion further includes a first portion (131 and 130 in Fig. 15c) and a second portion (see annotated Fig. 15c below), and the deformable portion includes a pivotable attachment (Fig. 15c and Fig. 14a, pivotable attachment formed by 136 and portion of 134 around 136) defining a pivot line (line where the bend occurs in Fig. 15c, perpendicular to the page) between the first portion and the second portion.
Regarding claim 6, Hasegawa discloses the seating system of claim 5, wherein the pivotable attachment includes at least one discontinuity (hole 133 in Fig. 14a) configured to control deformation (control deformation by providing a place for the pin 136 to go through such that it is a stable pivoting point for the deformation portion) of the deformable portion when the seat portion is engaged with the vehicle body and the seat is subjected to the force.
Regarding claim 8, Hasegawa discloses a seating system (Fig. 15a-15c) for a vehicle (abstract) having a seat (200 in Fig. 15a) and a vehicle body (the floor, which is seat is mounted to, is part of the vehicle body), comprising: a latch system (Fig. 15a-15c, mechanism under the seat) having a seat portion (see annotated Fig. 15c below) having a seat portion (see annotated Fig. 15c below) including a first portion (131 and 130 in Fig. 15c) configured for attachment to the seat (attach through 120 and by pins 
Regarding claim 9, Hasegawa discloses the seating system of claim 8, wherein the first and second portions have respective proximal (left ends in Fig. 15c) and distal ends (right ends shown in annotated Fig. 15c below), and the second portion is connected to the first portion with a pivotable attachment at the proximal ends (Fig. 15c and Fig. 14a, pivotable attachment formed by 136 and portion of 134 around 136).

    PNG
    media_image1.png
    357
    735
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 15c from Hasegawa

Regarding claim 12, Hasegawa discloses the seating system of claim 11, wherein the pivotable attachment defines a pivot line (line where the bend occurs in Fig. 15c, perpendicular to the page) between the first and second portions.
Regarding claim 13, Hasegawa discloses the seating system of claim 12, wherein the pivotable attachment includes at least one discontinuity (hole 133 in Fig. 14a) configured to control deformation (control deformation by providing a place for the pin 136 to go through such that it is a stable pivoting point for the deformation portion) of the seat portion when the second portion is engaged with the vehicle body and the seat is subjected to the force.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kozikowski et al. (US 6431632), hereinafter Kozikowski.
Regarding claim 7, Hasegawa discloses the seating system of claim 1, wherein the latch system further includes a body portion (Hasegawa, see annotated Fig. 15c above).
Regarding claim 14, Hasegawa discloses the seating system of claim 8, wherein the latch system further includes a body portion (Hasegawa, see annotated Fig. 15c above).

However, Kozikowski teaches a striker bar (Kozikowski, striker bar 36 in Fig. 2) attached to the vehicle body (floor 12 in Fig. 2), and the seat portion further includes a pawl configured to receive the striker bar therein (pawl 54 in Fig. 2, and receive the striker bar in Fig. 3).
Kozikowski is considered to be analogous art because it is in the same field of vehicle seat as Hasegawa. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body portion of the seat as taught by Hasegawa to incorporate the teachings of Kozikowski and use the striker bar and pawl assembly in place of Hasegawa’s pin connection setup. Doing so would allow for rapid seat installation and removal (Kozikowski, Col. 4 lines 23-24).
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 3, 4, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle seating systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612